Turner, J.
Where, on a trial in a justice’s court, the parties were at issue on questions of fact, and the losing party presents to the judge of the superior court a petition for certiorari in which he complains that the magistrate who tried the case “erred in giving judgment for the plaintiff in any amount, be*55cause said judgment was contrary to the evidence and without evidence to support it,” a question of fact is involved. The superior court therefore did not err in dismissing the certiorari on the ground that a question of fact was involved, no appeal to a jury in the justice’s court having been entered, and the case involving less than fifty dollars.
.Submitted November 3,
Decided November 16, 1903.
Petition for certiorari. Before Judge Gober. Fannin superior court. May 29, 1903. .
Alexander &■ Powers and DuPree & Dobbs, for plaintiff in error.

Judgment affirmed.

All the Justices concurring.